DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, recites “the driving chains” in Line 2 of the claim.  It is not clear if “driving chains” is plural as recited in line 2 or singular as stated in the recitation “a driving chain” in Line 1 of the claim rendering the claim indefinite.  For examination purposes, “the driving chains” in Line 2 is being interpreted as “the driving chain”.
Claim 4 recites the limitation "the drive motor" in Lien 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the drive motor” is being interpreted as “a drive motor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver 2,592,324.
In Re Claim 1, Oliver teaches a mechanical arm system for collecting garbage from a garbage container (C), the mechanical arm system comprising :							a garbage container holder (2) having two guiding wheels (4, 5) at a rear thereof, the garbage container being held at a front of the garbage container holder; (Fig. 1)					
In Re Claim 2, Oliver teaches wherein the mast has a symmetrical body (See Fig. 2) relative to a median plane, the two adjacent tracks are a first set (1 right side fig. 2 ) of two adjacent tracks and are located on a first lateral side of the median plane, further comprising a second set (1 left side fig. 2 ) of said two adjacent tracks on a second lateral side of the median plane, the two guiding wheels being a first set (wheels right side, Fig. 2) of two guiding wheels, further comprising a second set (wheels left side, Fig. 2) of guiding wheels engaged with the second set of two adjacent tracks.
In Re Claim 3, as best understood, Oliver teaches a driving chain (10) connecting the garbage container holder to the mast, and a drive motor (12) connected to drive the driving chains in a manner that when the drive motor is operated, the driving chain slides the garbage container holder along the tracks. (Fig. 3) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hachenberg DE102008013940.
In Re Claim 7, Hachenberg teaches a mechanical arm system for collecting garbage from a garbage container, the mechanical arm system comprising :							a primary mast; (61)											a secondary mast (52) slidably mounted to the primary mast; a garbage container holder (50) slidably mounted to the secondary mast,									a driving link (56, 57) connecting the primary mast to the secondary mast, and also connecting the garbage container holder to the secondary mast,							a drive motor connected to drive the driving link in a manner that when the drive motor is operated, the driving link simultaneously slides the secondary mast along the primary mast, and slides the garbage container holder along the secondary mast, both sliding movements being in the same one of an upwards or downwards orientation, depending of a direction of operation of the drive motor. (Paragraph 99) 
In Re Claim 10, Hachenberg teaches a driving link comprising a chain member (56, 57).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above, and further in view of Hachenberg DE102008013940.
In Re Claim 4, as best understood, Oliver teaches the system of Claim 1 as discussed above.
Oliver does not teach an electric drive motor.
However, Hachenberg teaches an electric drive motor (Paragraph 0026); 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric driving motor in the system of Oliver as taught by Hachenberg in order to improve positioning precision.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above, and further in view of Haratani JPH0692404.
In Re Claim 5, Oliver teaches the system of Claim 1 as discussed above.
Oliver does not teach wherein the upper portion of the second track has a semi-circular arcuate shape and the upper portion of the first track extends around at least a portion of the upper portion of the second track, around a greater radius than a radius of the upper portion of the second track.
However, Haratani teaches wherein the upper portion of the second track has a semi-circular arcuate shape and the upper portion of the first track extends around at least a portion of the upper portion of the second track, around a greater radius than a radius of the upper portion of the second track. (See tracks 11 and 12, Fig. 2-4)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use shape the upper portions of the first and second tracks to have a semi-circular arcuate shape in the system of Oliver as taught by Haratani in order to provide a more controlled discharge.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver as applied to claim 1 above, and further in view of Hachenberg DE102008013940.
In Re Claim 6, Oliver teaches the system of Claim 1 as discussed above.
Oliver does not teach wherein the mast is a secondary mast slidably mounted to a primary mast, further comprising a driving link connecting the primary mast to the secondary mast, and also connecting the garbage container holder to the secondary mast, a drive motor connected to drive the driving link in a manner that when the drive motor is operated, the driving link simultaneously slides the secondary mast along the primary mast, and slides the garbage container holder along the secondary mast, both sliding movements being in the same one of an upwards or downwards orientation, depending of a direction of operation of the drive motor.
However, Hachenberg teaches wherein the mast is a secondary mast (52) slidably mounted to a primary mast (61), further comprising a driving link (See Fig. 25 and 26) connecting the primary mast to the secondary mast, and also connecting the garbage container holder (50) to the secondary mast, a drive motor  connected to drive the driving link (56, 57) in a manner that when the drive motor is operated, the driving link simultaneously slides the secondary mast along the primary mast, and slides the garbage container holder along the secondary mast, both sliding movements being in the same one of an upwards or downwards orientation, depending of a direction of operation of the drive motor. (See Paragraph 99) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mast comprising a primary mast and a secondary mast in the system of Oliver as taught by Hachenberg in order to improve positioning precision and range of motion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hachenberg as applied to claim 7 above, and further in view of Oliver.
In Re Claim 11, Hachenberg teaches the system of Claim 7 as discussed above.
Hachenberg does not teach wherein the garbage container holder having two guiding wheels at a rear thereof, the garbage container being held at a front of the garbage container holder, the secondary mast having two adjacent tracks each receiving a corresponding wheel to guide the movement thereof, the two adjacent tracks both having a lower portion extending upwardly along the secondary mast, the lower portion of the first track being located forwardly of the lower portion of the second track, the lower portion of both tracks leading into corresponding upper portions which are curved rearwardly in a manner that the garbage container holder can be raised along the lower portion of the tracks and into the upper portion of the tracks, the garbage container being tilted upside down to empty its contents behind the mast as it is conveyed along the upper portions of the tracks.
However, Oliver teaches wherein the garbage container holder (2) having two guiding wheels (4, 5) at a rear thereof, the garbage container being held at a front of the garbage container holder, the secondary mast having two adjacent tracks (1, 1a) each receiving a corresponding wheel to guide the movement thereof, (Fig. 1) the two adjacent tracks both having a lower portion (See Fig. 1) extending upwardly along the secondary mast, the lower portion of the first track being located forwardly of the lower portion of the second track, (See Fig. 1) the lower portion of both tracks leading into corresponding upper portions which are curved rearwardly in a manner that the garbage container holder can be raised along the lower portion of the tracks and into the upper portion of the tracks, (See Fig. 1) the garbage container (C) being tilted upside down to empty its contents behind the mast as it is conveyed along the upper portions of the tracks. (See Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a secondary mast containing two adjacent tracks having a lower portion extending upwardly to an upper portion curved rearwardly in the system of Hachenberg as taught by Oliver in order to improve stability of the container during dumping.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mezey, Stragier et al. and Thompson et al. 4,057,156 teach an arm system comprising a mast and a container holder movable along tracks of the mast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652